NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 09-4388
                                    ____________

           SHEDDY FAMILY TRUST, by and through Louis Sheddy, its Trustee;
                        LOUIS SHEDDY, individually,

                                                       Appellants
                                           v.

                                  PIATT TOWNSHIP
                                    ____________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                                (D.C. No. 08-cv-01223)
                     District Judge: Honorable James F. McClure
                                    ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                 December 16, 2010

      Before: JORDAN, HARDIMAN and VAN ANTWERPEN, Circuit Judges.

                              (Filed: December 20, 2010)
                                     ____________

                              OPINION OF THE COURT
                                   ____________

HARDIMAN, Circuit Judge.

      Louis Sheddy and the Sheddy Family Trust (collectively, the Appellants) appeal

the District Court‘s summary judgment in favor of Piatt Township (Piatt or Township).

We will affirm.
                                             I.

       Louis Sheddy is a trustee of the Sheddy Family Trust, which owns property at 500

Sams Road in Piatt Township, Pennsylvania.1 In May 2002, Piatt served the Sheddys

with an enforcement notice alleging that their use of the property—storing junk vehicles

without a permit—violated a Township ordinance. Approximately one month later, Piatt

served the Sheddys with an enforcement notice ordering them to clean up the property

and informing them that they had thirty days to appeal to the Township‘s zoning hearing

board. The Sheddys never appealed the enforcement notices.

       Piatt initiated enforcement proceedings, and the local magistrate entered judgment

against the Sheddys. They appealed the judgment and later filed (and amended) a

complaint alleging that the relevant ordinance was unconstitutional on its face and as

applied. Specifically, the Sheddys asserted an equal protection claim, charging that

similarly situated individuals were not prosecuted. In 2003, the Lycoming County Court

of Common Pleas held that the Sheddys could not raise a majority of their allegations

because their failure to appeal the enforcement notices to the zoning hearing board

constituted a waiver of any challenges to the merits of the ordinance or its application.

With the Appellants‘ constitutional claims dismissed, Piatt won the subsequent non-jury


       1
        Writing for the parties, we recount only the essential facts. Like the Sheddys, we
adopt the District Court‘s recitation.



                                             2
trial. The Commonwealth Court of Pennsylvania affirmed, and in August 2005, the

Pennsylvania Supreme Court denied the Appellants‘ petition for allowance of appeal.

       In 2005, the Sheddys sought approval of the zoning hearing board to expand the

junkyard, arguing that a special exemption to the ordinance existed for junkyards and auto

salvage businesses. The board determined that the Sheddys did not meet the burden of

establishing a preexisting non-conforming use. The Sheddys appealed to the Lycoming

County Court of Common Pleas, which again entered judgment in favor of the Township.

The Commonwealth Court affirmed, and the Appellants‘ petition for allowance of appeal

was again denied by the Pennsylvania Supreme Court.

       In June 2008, the Sheddys filed a complaint against Piatt in the Middle District of

Pennsylvania alleging that the 2002 enforcement notices violated their right to equal

protection under the Fourteenth Amendment.2 The District Court held that res judicata

barred the Appellants‘ claim because they had the opportunity to argue it in the state court

litigation but failed to do so. Alternatively, the District Court found that the Sheddys

failed to put forward evidence of any question of material fact warranting trial. This

appeal followed.3


       2
        The Sheddys did not reassert that the Township ordinance was facially invalid,
which was the other constitutional claim that had been dismissed as procedurally barred
by the Lycoming County Court of Common Pleas in 2003.
       3
           The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1343 because


                                              3
                                               II.

         The Sheddys claim the District Court erred in applying res judicata and granting

summary judgment in favor of Piatt Township.4

                                               A.

         Under federal law, a state court decision is given the same res judicata effect in

subsequent federal proceedings as it is given in the issuing state‘s courts. 28 U.S.C. §

1738. To determine whether res judicata properly applies to a Pennsylvania state court

decision, we look to Pennsylvania law. McCarter v. Mitcham, 883 F.2d 196, 199 (3d Cir.

1989).

         This case does not require us to analyze the elements of res judicata, however,



the Appellants‘ complaint raised federal questions and alleged civil rights violations. We
have jurisdiction pursuant to 28 U.S.C. § 1291 because the Sheddys challenge a ―final
decision[]‖ of the District Court.
         4
         The Sheddys also argue that they raised a substantive due process claim and that
the District Court erred in treating that claim as insufficiently pleaded and therefore
waived. Like the District Court, we find that because this claim was not presented with
―sufficient specificity‖ in the complaint, it has been waived. See Keenan v. City of
Philadelphia, 983 F.2d 459, 471 (3d Cir. 1992). Even if we were to accept the
Appellants‘ position that their brief in opposition to summary judgment raised the due
process argument in a timely fashion and with sufficient specificity, we would
nevertheless affirm summary judgment for the same reason we affirm with regard to their
equal protection claim. See infra Part II.B. The record contains no evidence that would
allow a reasonable jury to find in their favor, i.e., that Piatt‘s conduct ―shocks the
conscience,‖ as is required to establish a substantive due process violation in this context.
 See Eichenlaub v. Twp. of Indiana, 385 F.3d 274, 286 (3d Cir. 2004).



                                               4
because even if the Sheddys are correct that res judicata should not apply, summary

judgment is nevertheless appropriate on the merits of their underlying equal protection

claim.5

                                              B.

       Summary judgment is appropriate when ―the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as to

any material fact.‖ FED. R. CIV. P. 56(c)(2). A factual dispute is ―genuine‖ and thus

warrants trial ―if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party. . . . The mere existence of a scintilla of evidence in support of the

plaintiff‘s position will be insufficient; there must be [significantly probative] evidence

on which the jury could reasonably find for the plaintiff.‖ Anderson v. Liberty Lobby,

477 U.S. 242, 248–49, 252 (1986). ―Speculation and conclusory allegations do not

satisfy this duty. . . . [A]mbiguous allegations and vague inferences . . . cannot defeat

summary judgment.‖ Ridgewood Bd. of Educ. v. N.E. ex rel. M.E., 172 F.3d 238, 252,

254 (3d Cir. 1999) (citation omitted). Summary judgment must be entered against any

party unable to present sufficient evidence in support of an essential element of a claim

because ―a complete failure of proof concerning an essential element of the nonmoving


       5
         There is some question as to whether res judicata was correctly applied in this
case. It is not clear that the Sheddys, by failing to appeal to the zoning hearing board, are
precluded from bringing federal constitutional claims in federal court.


                                              5
party‘s case necessarily renders all other facts immaterial.‖ Celotex Corp. v. Catrett, 477

U.S. 317, 322–23 (1986). Finally, we assume also that the non-moving party‘s

allegations are true, and they ―must receive the benefit of the doubt‖ when in conflict with

the moving party‘s claims. Valhal Corp. v. Sullivan Assocs., 44 F.3d 195, 200 (3d Cir.

1995) (quoting Goodman v. Mead Johnson & Co., 534 F.2d 566, 573 (3d Cir. 1976)).

       In framing their equal protection claim, the Sheddys proceed on a ―class of one‖

theory, which requires them to prove that they ―ha[ve] been intentionally treated

differently from others similarly situated and that there is no rational basis for the

difference in treatment.‖ Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000). One

way to meet this standard is to show that the Township‘s conduct was ―irrational and

wholly arbitrary.‖ Id. at 565; see also Eichenlaub v. Twp. of Indiana, 385 F.3d 274, 286

(3d Cir. 2004).

       Considering the record in the light most favorable to the Sheddys, there is

insufficient evidence to allow any reasonable jury to reach a verdict in their favor. The

record evidence contains nothing more than vague and conclusory allegations about other

Piatt residents and their uses of land in the Township, and as the District Court rightly

found, none of the Appellants‘ comparisons are apt. Contrary to the Appellants‘ bald

assertions, there is no evidence that Robert Aikey ever violated any Township ordinance.6


       6
           The Sheddys argue that ―a genuine issue of material fact exists in relation to


                                                6
The Sheddys admit in their concise statement of material facts filed in opposition to

Piatt‘s motion for summary judgment that Mr. Rice—whose first name is omitted

throughout the record—was never the subject of any complaint to the Township, so the

Township was never prompted to initiate enforcement proceedings against him. Buster

Barlock‘s property was in an area zoned commercial, whereas the Appellants‘ property

was located in an agricultural zone. Finally, C. Edward Sheddy operated a junkyard on

the same 500 Sams Road property at issue in this case, but he supposedly did so from

1960 to 1964, approximately forty years before Piatt enforced its ordinance against the

Sheddys.7

       The Sheddys fail to provide any evidence explaining how these distinctions do not

amount to a ―rational basis for the difference in treatment‖ with their purported




whether Sheddy‘s use was grandfathered (or nonconforming) . . . and whether Mr. Aikey
was guilty of the same conduct, but not prohibited from engaging in it.‖ Appellants‘ Br.
at 17. The first purported question—whether the Sheddys have a non-conforming use—
was already answered by the state courts in the negative, and we will not relitigate it here.
 The second question—whether Mr. Aikey violated any Township ordinance—cannot
possibly be answered in the affirmative based on the dearth of the evidence provided by
the Sheddys.
       7
         We need not address the Appellants‘ challenge to ―the proposition that you must
be a landowner in order to violate a zoning ordinance,‖ JA 179, because we find that the
timing of the land uses—1960 to 1964 versus the early- to mid-2000s—is a sufficiently
rational basis for the Township‘s treating C. Edward Sheddy differently.



                                              7
comparators.8 The Sheddys contend that these comparators were ―individuals whom the

Defendant identifies as not being ‗similar‘, but the fact remains they were not prosecuted

and Plaintiff Louis Sheddy was not utilizing ‗similar‘ as the term of art Defendant wants

to depict it as.‖ Appellants‘ Br. at 18. In light of the fact that their ―class of one‖ equal

protection claim hinges entirely on the Appellants‘ showing that they were ―intentionally

treated differently from others similarly situated‖ Olech, 528 U.S. at 564 (emphasis

added), their insistence on not using ―similar‖ as a term of art is tantamount to a

concession that they cannot establish an element of the claim, thus rendering any

lingering questions of fact immaterial. Moreover, based on the record, we can find

nothing that would allow a factfinder to infer that the Township behaved irrationally,

arbitrarily, or discriminatorily.

                                              III.

       For the foregoing reasons, we will affirm the District Court‘s summary judgment

in favor of Piatt Township.




       8
          Although Louis Sheddy‘s deposition contains references to additional exhibits
(e.g., letters relating to Aikey‘s use of his land), none of these documents was made part
of the record before the District Court.


                                               8